Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 1, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-5, 7-13, and 15 are currently pending and have been examined.  Claims 1, 3-5, and 8-13 have been amended.  
The previous rejection of claims 3, 8-13, and 15 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022, has been entered.
 
Response to Arguments
The previous rejection of claims 3, 8-13, and 15 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 8 of Applicants’ Reply dated August 1, 2022 (hereinafter “Applicants’ Reply”) that “the present claims provide a clear and distinct improvement to an existing technology or technical field” and cite paragraphs from the originally-filed disclosure indicating that “Web sites typically include web pages that provide images of products to users.  However, it is difficult to determine the effectiveness of product placement locations or the value of the images themselves within websites in generating activity from the users, and whether the visibility of the product displayed within a certain zone of the webpage affect the corresponding product’s sales.”  Applicants further assert at page 8 of Applicants’ Reply that “The ‘KPIs among the plurality of products displayed in the zones are compared’” and that “’generating a recommendation that indicates changing a location of an image of the product in the webpage based on the determined KPI for the product’ enables such improvement to the website.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Per MPEP 2106.05(a), improvements to computer functionality include a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage; inventive distribution of functionality within a network to filter Internet content; a method of rendering a halftone digital image; a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records; a memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance; technical details as to how to transmit images over a cellular network or append classification information to digital image data; a particular structure of a server that stores organized digital images; a particular way of programming or designing software to create menus; a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning; an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application; a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; and a specific method of restricting software operation within a license.  
MPEP 2106.05(a) further notes that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. 
Per MPEP 2106.05(a), some examples that the courts have said “may not be sufficient to show an improvement in computer-functionality” include generating restaurant menus with functionally claimed features; accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer; mere automation of manual processes, such as using a generic computer to process an application for financing a purchase; recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone; affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed; instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result; providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality”; and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly.
With this guidance in mind, the Examiner respectfully notes that the alleged improvement of “improving” the website by changing product locations based on advertising metrics is not a technological improvement as contemplated by the MPEP.  Instead, this is more akin to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase.  In other words, the instant claims recite automating recommending changing locations on a product page based on performance metrics, which is something that previously could have been performed manually.  Alternatively, similar to the trader example above, the claims recite arranging information on a graphical user interface in a manner that assists users in processing information more quickly, i.e., in determining which products are performing well at a particular location and which are not.  
Thus, the rejection under 35 USC 101 is maintained.  
Applicants’ arguments regarding Fredinburg have been fully considered but they are not persuasive.  Applicants argue at page 10 of Applicants’ Reply that “The click rate in Fredinburg thus represents the rate of users clicking on a particular content.  On the other hand, claim 1 recite in part ‘the click rate for a product is based on a number of times the users that are navigating the webpage select an item within the webpage that displays the product in a zone of the webpage’ and ‘the attractiveness rate for the product is based on a percentage of users that are navigating to the one of the webpage that displays the product and select, in the zone, a product reference associated with the product.”  The Examiner respectfully disagrees and asserts that click rate and attractiveness rate appear to represent the same indicator, albeit one is a number and the other is a percentage.  For example, if 2 of 4 users navigate the webpage and select a particular item, the click rate if 2 users or (50% of users) and the “attractiveness rate for the product” is also 50%.  Thus, the click rate or number of users represents the same measurement as the attractiveness rate.   Thus, the Examiner respectfully asserts that Fredinburg discloses the click rate and the attractiveness rate.  Thus, the rejection is maintained.  
Applicants’ remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “determining that the attractiveness rate of the product is higher than the attractiveness rates of other products in the webpage.”  Nowhere does Applicants’ originally-filed disclosure recite that the attractiveness rate is compared to attractiveness rates of other products.  
Further, claim 5 recites “wherein generating the recommendation is in response to determining that the attractiveness rate of the product is higher than the attractiveness rates of other products in the webpage.”  Nowhere does Applicants’ originally-filed disclosure recite that the recommendation is generated in response to determining that the attractiveness rate of the product is higher than the attractiveness rates of other products in the webpage.  The Examiner notes that the recommendation generated in claim 1 indicates changing a location of an image of the product in the webpage.  However, for example, paragraph [0055] of the originally-filed disclosure determines that the selection rate (i.e., the attractiveness rate) is high and the conversion rate is low and then paragraph [0056] of the originally-filed disclosure recommends that the product price be reduced or more products be ordered.  However, nowhere is a recommendation disclosed to change the location of an image of the product based on the attractiveness rate being higher than the attractiveness rates of other products in the webpage.
Claim 13 is rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 8-9 recite a method, a non-transitory computer readable medium, and a system for determining and displaying key performing indicators for a plurality of products.  With respect to claim 1, claim elements identifying a plurality of products, determining key performing indicators for the plurality of products, and generating a recommendation that indicates changing a location of an image of the product in the webpage based on the determined KPI, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  Claim 1 further recites defining the KPI, the click rate, and attractiveness rate and these steps are further directed to the abstract idea.  Claims 8-9 recite similar limitations.
The judicial exception is not integrated into a practical application.  In particular, claims 1 and 8-9 recite causing display of data.  These limitations are considered to be insignificant extra-solution activity.  Further, claim 8 recites a non-transitory computer readable medium and claim 9 recites processing circuitry and a memory. These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite causing display of data.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, as discussed above, claim 8 recites a non-transitory computer readable medium and claim 9 recites processing circuitry and a memory.  These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Thus, claims 1 and 8-9 are not patent eligible.
Claims 2-5, 7, 10-13, and 15 depend from claims 1 and 9.  Claims 2 and 10 are directed to defining a zone/plurality of zones and are further directed to the abstract idea.  Claims 3 and 11 are directed to determining the conversion rate of a product relative to other products, determining the product revenue of the product relative to other products, and generating the recommendation in response to these determinations and are further directed to the abstract idea.  Claims 4 and 12 are directed to defining the number of page views and are further directed to the abstract idea.  Claims 5 and 13 are directed to determining the attractiveness rate of a product relative to other products, determining the conversion rate of the product relative to other products, and generating the recommendation in response to these determinations and are further directed to the abstract idea.  Claims 7 and 15 are directed to defining the conversion rate and are further directed to the abstract idea.    
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0358668 A1 to Fredinburg et al. (hereinafter “Fredinburg”) in view of US 2008/0270164 A1 to Kidder et al. (hereinafter “Kidder”).
Claims 1 and 8-9:  Fredinburg discloses systems and methods relating to content presentation including “deploying a first arrangement of supplemental content items across one or more ad slots of a webpage, determining one or more interactions in relation to the webpage, processing…the one or more interactions to identify a collective distribution of attention across the webpage, generating, based on the collective distribution, one or more additional arrangements of supplemental content items.”  (See Fredinburg, at least Abstract).  Fredinburg further discloses a processing circuitry; and a memory (See Fredinburg, at least para. [0068], processor, memory).  Fredinburg further discloses:
identifying, by a hardware processor, a plurality of products displayed in a plurality of zones included in a webpage (See Fredinburg, at least para. [0053], processor performs the method by executing instructions in a computer-readable storage medium; para. [0054], a first arrangement of supplemental content items is deployed across one or more ad slots of a webpage; the ad slots include one or more locations within the webpage are designated or reserved for the placement of ads; content includes ads and supplemental content items FIG. 4A and associated text; para. [0047], ad system includes an ad presentation manager that identifies ads in the ad repository to present to the user; para. [0051], ad system also includes a supplemental content integration engine that deploys various supplemental content items; the Examiner notes that, absent any recited functional differences, an ad is analogous to a product);
determining, by the hardware processor, key performing indicators (KPI) for each product of the plurality of products, wherein the determined KPI comprise a number of user selections of product references associated with each product and a conversion rate associated with each product, wherein the user selections are received from a plurality of user computer devices (See Fredinburg, at least para. [0048], ad system tracks and stores one or more ad performance metrics including the click through rate which reflects the percentage of users presented with an ad that click on or otherwise selects the presented content, and conversion rate; para. [0052], clicking, scrolling, cursor hovering, etc. are interactions by users with the ads/supplemental content; para. [0084], user interacts with the ads/supplemental content using a client device),
wherein the KPI for each product of the plurality of products further comprises… a click rate (See Fredinburg, at least para. [0048], ad system tracks and stores one or more ad performance metrics including the click through rate which reflects the percentage of users presented with an ad that click on or otherwise selects the presented content), an attractiveness rate (See Fredinburg, at least para. [0048], ad system tracks and stores one or more ad performance metrics including the click through rate which reflects the percentage of users presented with an ad that click on or otherwise select the presented content),…
wherein the click rate for a product is based on a number of times the users that are navigating the webpage select an item within the webpage that displays the product in a zone of the webpage (See Fredinburg, at least para. [0048], ad system tracks and stores one or more ad performance metrics including the click through rate which reflects the percentage of users presented with an ad that click on or otherwise select the presented content),
wherein the attractiveness rate for the product is based on a percentage of users that are navigating to the zone of the webpage that displays the product and select, in the zone, a product reference associated with the product (See Fredinburg, at least para. [0048], ad system tracks and stores one or more ad performance metrics including the click through rate which reflects the percentage of users presented with an ad that click on or otherwise select the presented content); and   
generating a recommendation that indicates changing a location of an image of the product in the webpage based on the determined KPI for the product (See Fredinburg, at least FIGs. 6B-6C and associated text; para. [0060], Figure 6A depicts a screenshot of an exemplary arrangement of ads; para. [0061], Figure 6B depicts a screenshot of the webpage with a different arrangement of ads and supplemental content (item 615) and an indication of the click-through rate (i.e., a KPI) of the various ads in the ad slots; Figure 6C depicts a screenshot of the webpage with another arrangement of ads and supplemental content (item 625) and an indication of the click-through rate (i.e., a KPI) of the various ads in the ad slots;  in arrangement 625, both Ad Slot 2 and Ad Slot 4 are adjacent to supplemental content items which results in the Ad Slot 2 and Ad Slot 4 each having a click-through rate of 25% which is higher than in the arrangement of 615 in which Ad Slot 2 had a click-through rate of only 7%; the Examiner notes that the additional arrangements are analogous to the recommendation in that the rearrangement of the ads and addition of supplemental content results in different click through rates and constitutes an advertising strategy); 
causing display of a graphical user interface on a client device, the graphical user interface comprising the plurality of products, the determined KPI for each product of the plurality of the products, and the recommendation (See Fredinburg, at least FIGs. 6B-6C and associated text; para. [0060], Figure 6A depicts a screenshot of an exemplary arrangement of ads; para. [0061], Figure 6B depicts a screenshot of the webpage with a different arrangement of ads and supplemental content (item 615) and an indication of the click-through rate (i.e., a KPI) of the various ads in the ad slots; Figure 6C depicts a screenshot of the webpage with another arrangement of ads and supplemental content (item 625) and an indication of the click-through rate (i.e., a KPI) of the various ads in the ad slots;  in arrangement 625, both Ad Slot 2 and Ad Slot 4 are adjacent to supplemental content items which results in the Ad Slot 2 and Ad Slot 4 each having a click-through rate of 25% which is higher than in the arrangement of 615 in which Ad Slot 2 had a click-through rate of only 7%; the Examiner notes that the additional arrangements are analogous to the recommendation in that the rearrangement of the ads and addition of supplemental content results in different click through rates and constitutes an advertising strategy).  
Fredinburg does not expressly disclose wherein the KPI for each product of the plurality of products further comprises a number of page views,… and a product revenue.
However, Kidder discloses a system and method “for improving advertising conversions on the Internet.”  (See Kidder, at least Abstract).  Kidder further discloses wherein the KPI for each product of the plurality of products further comprises a number of page views (See Kidder, at least para. [0059], metrics include impressions),… and a product revenue (See Kidder, at least para. [0059], metrics include revenue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the content presentation system and method of Fredinburg the ability wherein the KPI for each product of the plurality of products further comprises a number of page views,… and a product revenue as disclosed by Kidder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to render “advertising metrics in a user-friendly effective manner.”  (See Kidder, at least para. [0007]).
Claims 8 and 9 are rejected for similar reasons.
Claims 2 and 10:  The combination of Fredinburg and Kidder discloses all the limitations of claims 1 and 9 discussed above.
Fredinburg further discloses wherein the plurality of zones are different areas of display included in the webpage (See Fredinburg, at least FIG. 6A and associated text; para. [0054], a first arrangement of supplemental content items is deployed across one or more ad slots of a webpage; the ad slots include one or more locations within the webpage are designated or reserved for the placement of ads).  
Claim 10 is rejected for similar reasons. 
Claims 4 and 12:  The combination of Fredinburg and Kidder discloses all the limitations of claims 1 and 9 discussed above.
Fredinburg does not expressly disclose wherein, for each product of the plurality of products, the number of page views is based on a number of times each product of the plurality of products displayed in the plurality of zones has been viewed by the users that are navigating the web page.
However, Kidder discloses wherein, for each product of the plurality of products, the number of page views is based on a number of times each product of the plurality of products displayed in the plurality of zones has been viewed by the users that are navigating the web page (See Kidder, at least para. [0059], metrics include impressions; impressions is the number of times an advertisement is viewed online).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the content presentation system and method of Fredinburg the ability wherein, for each product of the plurality of products, the number of page views is based on a number of times each product of the plurality of products displayed in the plurality of zones has been viewed by the users that are navigating the web page as disclosed by Kidder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to render “advertising metrics in a user-friendly effective manner.”  (See Kidder, at least para. [0007]).
Claim 12 is rejected for similar reasons.
Claims 7 and 15:  The combination of Fredinburg and Kidder discloses all the limitations of claims 1 and 9 discussed above.
Fredinburg does not expressly disclose wherein for each product of the plurality of products, the conversion rate is based on a number of completed purchases associated with each product resulting from the user selections of product references associated with each product.
However, Kidder discloses wherein for each product of the plurality of products, the conversion rate is based on a number of completed purchases associated with each product resulting from the user selections of product references associated with each product (See Kidder, at least para. [0059], conversion rate is the number of conversions divided by the number of clicks; the number of conversions is the number of clicks that lead to an event defined by a user such as a purchase or sale, a viewed page, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the content presentation system and method of Fredinburg the ability wherein for each product of the plurality of products, the conversion rate is based on a number of completed purchases associated with each product resulting from the user selections of product references associated with each product as disclosed by Kidder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to render “advertising metrics in a user-friendly effective manner.”  (See Kidder, at least para. [0007]).
Claim 15 is rejected for similar reasons.


Potentially Allowable Subject Matter

Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 10,235,688 B2 to Beatty et al. is directed to systems and methods for selecting advertisements for dissemination over a network including predicting conversion rates for each offer and using the conversion rates and the amount of revenue to be shared between the merchant and the advertising system to select an advertisement for dissemination.  
	

US 2006/0089880 A1 to Merriman et al. is directed to a method in which a predictive model selects advertisements to be displayed to a user in which the probability of conversion by a particular user and the expected return for each offer is calculated.  


US 2014/0297401 A1 to Bax et al. is directed to determining the advertisement for a primary advertising slot using predicted conversion rates.

US 2015/0066579 A1 to de Paris et al. is directed to a method for determining a value indicative of worth of a component displayed in an online browsing window based on user interaction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684